81 F.3d 172
5 A.D. Cases 1344
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Ian Bruce JOHNSON, Plaintiff-Appellant,v.STATE of Kansas, Kansas Supreme Court, Defendant-Appellee.
No. 95-3157.
United States Court of Appeals,Tenth Circuit.
April 5, 1996.

Before SEYMOUR, Chief Judge, KELLY, and MURPHY, Circuit Judges.
ORDER AND JUDGMENT*
SEYMOUR, Circuit Judge.


1
Ian Bruce Johnson brought this action against the Kansas Supreme Court alleging that the court violated the Americans with Disabilities Act of 1990, 42 U.S.C. § 12131 et seq., when it denied his application to take the Kansas Bar examination.   The district court granted summary judgment for defendant, holding that it lacked subject matter jurisdiction over the action.  Johnson v. State of Kansas, 888 F.Supp. 1073 (D.Kan.1995).   Mr. Johnson appeals.


2
We have reviewed the record, the parties' briefs, and the law.   The district court thoroughly discussed the relevant issues, and we are substantially in accord with its analysis and its conclusion that it lacked subject matter jurisdiction over this case under District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).   We therefore AFFIRM the judgment of the district court.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions 10th Cir.  R. 36.3